UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6178



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAURICE FOSTER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:05-cv-00770-SGW; 95-cr-242-12)


Submitted:   July 12, 2006                 Decided:    July 27, 2006


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Foster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Maurice Foster appeals the district court’s order denying

relief on his petition, filed under 28 U.S.C. § 2241 (2000),

asserting error under United States v. Booker, 543 U.S. 220 (2005),

and the district court’s order denying his Fed. R. Civ. P. 59(e)

motion for reconsideration of that order.                    As the district court

correctly concluded, Foster does not meet the standard under In re

Jones, 226 F.3d 328, 333-34 (4th Cir. 2000); thus, he was not

entitled to proceed under § 2241.*                  Accordingly, we affirm the

denial of relief.            We grant Foster leave to proceed in forma

pauperis on appeal.              We dispense with oral argument because the

facts       and    legal   contentions    are     adequately    presented    in   the

materials         before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                            AFFIRMED




        *
      The district court also construed the petition as a motion
under 28 U.S.C. § 2255 (2000), and dismissed it as successive.
Because the district court did not have jurisdiction under § 2255
to consider the validity of Foster’s sentence on his convictions
arising out of the Northern District of Illinois, we decline to
consider this case under § 2255.

                                          - 2 -